

117 HR 126 IH: Students Voicing Opinions in Today’s Elections (VOTE) Act
U.S. House of Representatives
2021-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 126IN THE HOUSE OF REPRESENTATIVESJanuary 4, 2021Mr. Green of Texas introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo direct the Election Assistance Commission to carry out a pilot program under which the Commission shall provide funds to local educational agencies for initiatives to provide voter registration information to secondary school students in the 12th grade.1.Short titleThis Act may be cited as the Students Voicing Opinions in Today’s Elections (VOTE) Act.2.Pilot program for providing voter registration information to secondary school students prior to graduation(a)Pilot programThe Election Assistance Commission (hereafter in this Act referred to as the Commission) shall carry out a pilot program under which the Commission shall provide funds during fiscal year 2021 to eligible local educational agencies for initiatives to provide information on registering to vote in elections for public office to secondary school students in the 12th grade.(b)EligibilityA local educational agency is eligible to receive funds under the pilot program under this Act if the agency submits to the Commission, at such time and in such form as the Commission may require, an application containing—(1)a description of the initiatives the agency intends to carry out with the funds;(2)an estimate of the costs associated with such initiatives; and(3)such other information and assurances as the Commission may require.(c)Consultation with election officialsA local educational agency receiving funds under the pilot program shall consult with the State and local election officials who are responsible for administering elections for public office in the area served by the agency in developing the initiatives the agency will carry out with the funds.(d)DefinitionsIn this Act, the terms local educational agency and secondary school have the meanings given such terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).3.Reports(a)Reports by recipients of fundsNot later than the expiration of the 90-day period which begins on the date of the receipt of the funds, each local educational agency receiving funds under the pilot program under this Act shall submit a report to the Commission describing the initiatives carried out with the funds and analyzing their effectiveness.(b)Report by CommissionNot later than the expiration of the 60-day period which begins on the date the Commission receives the final report submitted by a local educational agency under subsection (a), the Commission shall submit a report to Congress on the pilot program under this Act.4.Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this Act.